Prep v Sodexo Mgt., Inc. (2017 NY Slip Op 06737)





Prep v Sodexo Mgt., Inc.


2017 NY Slip Op 06737


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


952 CA 17-00231

[*1]TAMMY PREP, PLAINTIFF-RESPONDENT,
vSODEXO MANAGEMENT, INC., DEFENDANT-APPELLANT.


THE TARANTINO LAW FIRM, LLP, BUFFALO (ANN M. CAMPBELL OF COUNSEL), FOR DEFENDANT-APPELLANT.
FLYNN WIRKUS YOUNG, P.C., BUFFALO (SCOTT R. ORNDOFF OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered November 10, 2016. The order granted the motion of plaintiff for bifurcation. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 28 and August 1, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court